Citation Nr: 1433582	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1977 to June 1978, and with the United States Navy from June 1980 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, which denied service connection for a psychiatric disability.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the issue on appeal to allow for consideration of any diagnosed psychiatric disability.

In May 2012, the Board remanded this matter for additional development.  The Board finds that VA substantially complied with the Board's remand directives in further developing the claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

A psychiatric disorder was not manifest during active service, a psychosis was not manifest within one year of discharge from active service, and the probative evidence of record weighs against a finding that any psychiatric disability was incurred in or aggravated by either period of the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2007, February 2010, September 2011, and May 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including psychosis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during that service. That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which include psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability as is contemplated under 38 C.F.R. § 3.303(a).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  A diagnosis of a mental disorder must conform to the criteria of the American Psychiatric Association, Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)(1994).  38 C.F.R. § 4.125(a) (2013).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence that (1) the disease or injury existed prior to service, and (2) the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of the rebuttal standard attaches. VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2013).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation.  Rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, a lasting worsening of the condition, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183 (1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records include a December 1977 report of physical examination in which the Veteran was found to have no psychiatric abnormality on evaluation.  On contemporaneous self-report of medical history, the Veteran denied depression or excessive worry, loss of memory, and nervous trouble of any sort.  The Veteran's May 1978 discharge examination was normal on psychiatric examination, with no report of psychiatric difficulty shown by the Veteran.  

A May 1978 TDP Counseling record shows a finding by the Battalion Commander that the Veteran was totally recalcitrant.  He could not handle very basic responsibility, and ignored rules and regulations when he desired.  He had missed extra duty and restriction repeatedly, lied about being on prior service, and lied about his whereabouts on numerous occasions.  He was entirely undisciplined.  The commanding officer concluded that there was no place in the Army for this individual and he should be discharged immediately.  

A May 1978 mental status evaluation shows that the Veteran was found to be fully oriented, with clear thinking process and normal thought content.  He was not found to have significant mental illness.  A May 1978 proposed discharge action from the United States Army shows that a determination was made that the Veteran could not or would not adapt socially or emotionally to military life.  In addition, he demonstrated character and behavior characteristics not compatible with satisfactory continued service.  

A February 1980 enlistment physical examination for the United States Navy found that the Veteran had no psychiatric abnormality.  On contemporaneous self-report of medical history, the Veteran denied depression or excessive worry, loss of memory, and nervous trouble of any sort.  A July 1980 Naval Aptitude Board report shows that the Veteran was referred for lack of motivation and for low reading comprehension scores.  It was noted that the Veteran desired a discharge and that he did not have the self-confidence to push himself in the academic remedial training program.  That situation alone determined the Veteran's reasoning to leave.  An honorable discharge was recommended.

Private medical records reference treatment for depression in 2001.  

A June 2001 VA psychiatry record shows that an initial evaluation was performed.  The Veteran denied a past psychiatric history.  The diagnosis was alcohol and cocaine dependence.  

VA medical records from August 2005 to November 2008 show that the Veteran was diagnosed with substance dependence, intermittent explosive disorder, depressive disorder, cocaine dependence, dissociative reactive disorder, and alcohol abuse.  

An August 2005 VA behavioral health consultation report shows that based on the Veteran's reported symptoms, he met the criteria for a major depressive disorder and generalized anxiety disorder.  In addition, he was found to have posttraumatic stress disorder based on his reported symptoms.  The Veteran also screened positive for psychotic symptoms to include auditory hallucinations and bizarre behavior.  

An October 2005 VA mental health record notes a diagnosis of depressive disorder, and rule out psychotic disorder.  It was noted that the Veteran complained of hearing voices and getting angry at times.  

A January 2006 VA mental health record notes that the Veteran reported he was hospitalized in December 2005 as he had vicious dreams about people slitting his throat, hitting him with sticks, and such.  Apparently, he got out of the house, drove around, hit a car, was jumping on other people's cars and was wielding a pipe as if he was defending himself.  The police caught him and he was admitted.  The Veteran did not remember what he did, but he did remember the dreams.  The Veteran stated that he had those events before, even in the military.  The diagnosis was psychosis, cocaine dependence in remission, somnambulism/fugue versus sleep terror, history of depression, possible bipolar, and rule out organic pathology as etiology for possible fugue.  

A February 2006 Pennsylvania disability determination shows that the Veteran reported that he heard voices and had depression.  The Veteran indicated that his condition had persisted most of his life.  Cognitive function was judged to be average or slightly below.  His long-term memory was sketchy.  Recent memory was adequate and short-term memory was fair.  The diagnosis was major depressive disorder, recurrent, severe with psychotic features and cocaine dependence (in partial remission).  

In a February 2006 consultation report, it was noted that the Veteran stated he was medically discharged from the military due to depression and hallucinations. 

A November 2006 VA mental health record notes that the Veteran reported that he had been angry most of the time in his life due to difficult life circumstances.  

A November 2007 VA mental health record notes a history of depression beginning in 1980/1981 as reported by the Veteran when he was discharged from the Army due to "head problems."  He indicated that he became depressed at that time.  After discharge, he began using drugs and drinking.  The Veteran described himself as "like a scary kind of guy" regarding his anger.  He had no history of harming another person since age 17 when someone cursed his mother and he cut the person with a knife.  The wound required 18 stitches.  

In July 2007, the Veteran submitted a claim for service connection for schizophrenia.  

In August 2008, a statement authored by the Veteran's treating psychiatrist noted that the Veteran requested a statement to the effect that his psychiatric problems started in service.  The VA physician noted the history provided by the Veteran in earlier VA mental health records, to include in November 2007 when the Veteran noted a history of depression beginning 1980/1981 when he was discharged from the Army due to "head problems."  It was noted that he was depressed at that time.  The VA doctor found that indicated the time correspondence between military service and the onset of mental health problems

A May 2011 VA mental health record notes that Veteran complained of hearing voices.  The diagnosis was mild depression, mild psychosis, cocaine dependence in remission, and possible bipolar.  

At a July 2012 VA examination to determine the nature and etiology of any diagnosed psychiatric disability, the Veteran was diagnosed with bipolar disorder with psychotic features versus schizoaffective disorder, cocaine dependence in remission, and alcohol dependence in remission.  The examiner provided an extensive review and discussion of the evidence and a thorough rationale for the opinions provided.

Initially, the Board finds that the record does not show, by clear and unmistakable evidence, that there was a diagnosis of a psychiatric disability prior to service or that a psychiatric disability existed prior to service.  While a July 2012 VA examiner opined that it appeared that the Veteran's psychiatric symptoms started in early childhood, that conclusion does not meet the onerous standard of a clear and unmistakable showing that any psychiatric disability pre-existed service.  Therefore, the presumption of soundness as to the Veteran's psychiatric disabilities applies because he was examined, found psychiatrically normal, and accepted into service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  As the Veteran is presumed sound at service entry, the Board must consider whether any diagnosed psychiatric disability was incurred in service or is the result of in-service injury or disease.
 
With regard to the Veteran's contentions that he has a psychiatric disability related to his active service, the Board finds that the weight of the probative evidence is against a grant of service connection.  Despite the Veteran's contentions, his service medical records from active service are negative for any complaints, findings, symptoms, or diagnosis of any psychiatric disability.  In fact, a May 1978 mental status evaluation shows that the Veteran was not found to have any mental health symptoms or diagnosis.  On separation examination from his first period of service, he was found to be clinically normal with regard to psychiatric evaluation.  His second period of active service shows that he was discharged due to lack of motivation to complete an academic remedial training program.  

The earliest evidence of complaints or treatment for a psychiatric disability is in 2001, when the Veteran was treated for depression, more than 20 years after discharge from his second period of active service.  That time period is well beyond the presumptive period for establishing service connection for psychosis as a chronic disease, and the diagnosed disabilities at that time did not include psychosis.  In fact, the Veteran was first found to have a psychosis in 2005, then diagnosed as dissociative reactive disorder, and there is no competent medical opinion of record showing that any symptoms during service or within the presumptive period represented any psychosis.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2013).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Although a VA physician submitted a letter in August 2008 in support of the Veteran's claim, the Board finds that it lacks probative value.  The opinion was based on a November 2007 medical record in which it was noted that the Veteran reported a history of depression beginning in 1980/1981 when he was discharged from the Army due to "head problems."  The VA physician stated that notation indicated a "correspondence between his military service and the onset of his mental health problems."  That medical history in November 2007 is a transcription of lay history as provided by the Veteran, which is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.).  Significantly, that contention in November 2007 is in direct conflict to statements that the Veteran made in June 2001 when seeking treatment from VA.  In June 2001, the Veteran denied a past psychiatric history.  That statement was made to physicians in seeking treatment and contemporaneous to that treatment.  Therefore, the Board finds it is more persuasive than later statements made in furtherance of a claim for benefits and several years after the treatment.  Struck v. Brown, 9 Vet. App. 145 (1996); Rucker v. Brown, 10 Vet. App. 67 (1997) (finding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  It was not until the Veteran submitted a claim for service connection in July 2007 that he related his current psychiatric symptoms to service.  That evidence is a relevant factor for weighing the probative value and reliability of the Veteran's statement.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  In this case, the August 2008 opinion was not based on a full review of the Veteran's records, including service treatment reports.  A medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (1995).  Further, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Thus, the Board finds that the VA physician's August 2008 statement lacks significant probative value.  The facts on which it relies are outweighed by the previous statements of the Veteran in 2001 denying a previous psychiatric history.

By contrast, the Board accords great probative value to the July 2012 medical opinion and rationale provided by the VA examiner, as it was based on a thorough review of the Veteran's claims file, to include a review of the Veteran's service records, post service medical records, and the Veteran's assertions.  Importantly, the VA examiner provided clear medical reasoning and logic for the opinions specific to the facts of the Veteran's case and consistent with the evidence in the claims file.  The July 2012 VA examiner noted that the Veteran had a history of inaccurate reports of events.  In service, there were multiple reports of the Veteran providing inaccurate and misleading information.  During the examination, it was noted that when the Veteran was pushed to provide details, his agitation increased significantly, and he responded with statements that the examiner took as implied threats of bodily harm.  The examiner concluded that the Veteran psychiatric symptoms were consistent with either a bipolar disorder with psychotic features or a schizoaffective disorder.  The examiner opined that it was less likely than not that the conditions were incurred in or first manifested during either of the Veteran's active periods of service or during either first post year service.  The examiner further concluded that it was less likely than the Veteran's symptoms had worsened or were aggravated while in service or within a year of discharge from service.  The examiner noted that it was not documented in the service records and that there were no consistent reports.  What was documented was mostly his behavioral problem.  It was not clear when he had a sufficient number of symptoms to meet a diagnosis of schizoaffective disorder or bipolar disorder with psychotic features, but he did not start receiving treatment for mental health until 2005.  In 2001, he was hospitalized for drug use.  Further, a review of the record indicates that substance use exacerbated the Veteran's mental health symptoms, but substance use was not the cause of his mental health symptoms.  The examiner further opined that the Veteran's polysubstance abuse, now in remission, was less likely than not related to either his first or second period of active service.

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Thus, considering the medical opinions of record, and for the reasons discussed above, the Board finds that the most probative medical opinion evidence on the medical nexus question weighs against the claim for service connection for a psychiatric disability.  

To the extent that the post-service treatment records contain a diagnosis of PTSD, the clinicians who have diagnosed PTSD have not discussed the criteria for a DSM-IV diagnosis of PTSD and whether those criteria were met by the Veteran.  38 C.F.R. § 3.304(f) (2013).  Furthermore, in the absence of competent medical evidence linking any current PTSD diagnosis to a stressor during the Veteran's  service, service connection for PTSD must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Even if a diagnosis of PTSD is accepted, no physician has linked that diagnosis to any service event. 

With respect to the Veteran's alcohol and substance dependence, the Board notes that service connection cannot be established for a disability which results from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. § 3.301 (2013).  Direct service connection for a disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99 (1999); 64 Fed. Reg. 52375 (1999).  Thus, to the extent any current psychiatric disorder was caused or aggravated by alcohol or drug abuse, service connection is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be interpreted as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of records of psychiatric complaints until 2001, more than 20 years after discharge from the Veteran's second period of active service, and a denial of previous psychiatric history in 2001.  The Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether any diagnosed psychiatric disability is related to service, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Furthermore, the Veteran's denial of a past psychiatric history noted in a June 2001 VA psychiatry record was made contemporaneously with treatment, and has greater probative value than a statements rendered years later in support of a claim for disability benefits.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than later history as reported by a Veteran); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  Consequently, his statements do not constitute competent and credible evidence in support of his claim.  In addition, there are several references and instances in the file that suggest that the Veteran is a poor historian, further lessening the credibility of his assertions.

Accordingly, the Board finds that the claim for service connection for a psychiatric disability must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


